Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 333-16031 INCENTRA SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 86-0793960 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1 BOULDER, COLORADO 80302 (Address of principal executive offices) (303) 449-8279 (Registrant's telephone number) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filler, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Act). See definition of large filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer [ ] Non-accelerated Filer [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes [ ] No [X] As of August 3, 2007, 13,087,142 shares of the issuer's common stock, $.001 par value per share, and 2,466,971 shares of the issuer's Series A preferred stock, $.001 par value per share, were outstanding. PART I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS INCENTRA SOLUTIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31, June 30, 2007 (UNAUDITED) ASSETS Current assets: Cash and cash equivalents $ 596,582 $ 976,673 Accounts receivable, net of allowance for doubtful accounts of $333,285 and $702,700 at June 30, 2007 and December 31, 2006, respectively 22,153,750 16,132,341 Other current assets 4,517,771 5,184,722 Total current assets 27,268,103 22,293,736 Property and equipment, net 2,866,521 3,064,164 Capitalized software development costs, net 966,192 914,786 Intangible assets, net 2,022,989 2,301,267 Goodwill 16,870,862 16,936,715 Other assets 338,003 307,660 TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Current portion of notes payable, capital leases and other long-term obligations $ 12,756,992 $ 8,498,168 Accounts payable 18,205,436 14,190,079 Accrued expenses and other 4,680,754 5,562,154 Current portion of deferred revenue 3,566,831 1,974,090 Total current liabilities 39,210,013 30,224,491 Notes payable, capital leases and other long-term obligations, net of current portion 392,330 819,083 Deferred revenue, net of current portion 102,244 161,999 TOTAL LIABILITIES Commitments and contingencies Series A convertible redeemable preferred stock, $.001 par value, $31,500,000 liquidation preference, 2,500,000 shares authorized, 2,466,971 shares issued and outstanding 28,544,683 27,235,899 Shareholders' deficit: Preferred stock, nonvoting, $.001 par value, 2,500,000 shares authorized, none issued - - Common stock, $.001 par value, 200,000,000 shares authorized, 13,087,142 and 13,320,576 shares issued and outstanding at June 30, 2007 and December 31, 2006, respectively 13,087 13,321 Additional paid-in capital 122,515,987 122,841,018 Accumulated deficit (140,445,675 ) (135,477,483 ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ See accompanying notes to unaudited condensed consolidated financial statements. INCENTRA SOLUTIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, REVENUES: Products $ 25,434,609 $ 14,739,546 $ 45,916,929 $ 20,579,015 Services 5,374,324 3,362,707 9,864,702 5,882,577 TOTAL REVENUE 30,808,933 18,102,253 55,781,631 26,461,592 Cost of revenue: Products 21,525,158 12,433,923 37,591,315 17,089,836 Services 3,393,339 2,262,237 6,464,245 4,204,612 Total cost of revenue 24,918,497 14,696,160 44,055,560 21,294,448 GROSS MARGIN Selling, general and administrative 7,090,254 5,480,587 13,852,416 9,398,833 Stock-based compensation expense 383,560 468,452 822,994 835,332 Depreciation and amortization 273,145 134,774 604,570 268,119 7,746,959 6,083,813 15,279,980 10,502,284 OPERATING LOSS FROM CONTINUING OPERATIONS ) Other income (expense): Interest income 5,279 205 11,105 339 Interest expense (827,485 ) (1,045,115 ) (1,456,497 ) (1,668,674 ) Loss on early extinguishment of debt - - - (1,232,174 ) Other (expense) income (21,384 ) 23,828 (36,437 ) 33,669 Foreign currency transaction gain 18,304 18,239 48,957 17,551 (825,286 ) (1,002,843 ) (1,432,872 ) (2,849,289 ) LOSS FROM CONTINUING OPERATIONS ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS, NET OF INCOME TAXES ) NET LOSS ) Accretion of convertible redeemable preferred stock to redemption amount (654,392 ) (654,392 ) (1,308,784 ) (1,308,784 ) NET LOSS APPLICABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and diluted 13,075,203 14,239,362 13,162,751 13,780,565 Basic and diluted net loss per share applicable to common shareholders: Loss from continuing operations $ (0.26 ) $ (0.31 ) $ (0.48 ) $ (0.69 ) (Loss) income from discontinued operations * (0.03 ) * 0.03 Net loss per sharebasic and diluted $ (0.26 ) $ (0.34 ) $ (0.48 ) $ (0.66 ) * Amount is less than $0.01 per share See accompanying notes to unaudited condensed consolidated financial statements. INCENTRA SOLUTIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' DEFICIT SIX MONTHS ENDED JUNE 30, 2007 (UNAUDITED) Additional Accumulated Common stock paid-in capital deficit Total Shares Amount Balances at January 1, 2007 $ $ $ ) $ ) Amortization of stock-based compensation expense - - 902,462 - 902,462 Accretion of convertible redeemable preferred stock to redemption amount - - (1,308,784 ) - (1,308,784 ) Return and retirement of common stock previously issued in acquisition of Incentra NW (275,000 ) (275 ) (274,725 ) - (275,000 ) Warrant issued to Laurus related to line of credit - - 342,756 - 342,756 Proceeds from exercise of employee stock options 41,566 41 13,260 - 13,301 Net loss - - - (4,968,192 ) (4,968,192 ) Balances at June 30, 2007 13,087,142 $ $ $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements. INCENTRA SOLUTIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED JUNE 30, 2007 2006 Cash flows from operating activities: Net loss $ (4,968,192 ) $ (7,785,376 ) Adjustments to reconcile net loss to net cash used in continuing operating activities: Income from discontinued operations, net of income taxes (18,589 ) (399,053 ) Depreciation 860,740 728,067 Amortization of intangible assets and software development costs 620,682 320,270 Stock-based compensation expense 822,994 835,332 Amortization of debt issue costs 825,868 768,214 Non-cash loss on early extinguishment of debt - 749,674 Bad debt expense 4,272 12,204 Changes in operating assets and liabilities: Accounts receivable (6,367,127 ) 1,086,160 Other current assets (872,724 ) 140,220 Other assets (1,376 ) (40,544 ) Accounts payable 4,007,908 (75,945 ) Accrued liabilities (1,001,640 ) 458,152 Deferred revenue 1,731,694 54,913 Other liabilities - 182,227 Net cash used in continuing operations (4,355,990 ) (2,965,485 ) Net cash provided by discontinued operations 6,503 977,892 Net cash used in operating activities (4,348,987 ) (1,987,593 ) Cash flows from investing activities: Purchases of property and equipment (672,929 ) (838,930 ) Capitalized software development costs (343,073 ) (307,419 ) Cash paid in acquisition of NST - (5,192,858 ) Other 65,724 42,781 Net cash used in continuing operations (950,278 ) (6,296,426 ) Net cash provided by (used in) discontinued operations 1,500,000 (616,613 ) Net cash provided by (used in) investing activities 549,722 (6,913,039 ) Cash flows from financing activities: Proceeds on line of credit, net 4,391,103 3,895,096 Proceeds from acquisition term notes - 3,250,000 Proceeds from convertible notes - 2,410,000 Proceeds from exercise of employee stock options 13,301 - Payment of debt issue costs (270,000 ) - Payments on capital leases, notes payable and other long-term liabilities, net (715,230 ) (130,153 ) Net cash provided by continuing operations 3,419,174 9,424,943 Net cash used in discontinued operations - - Net cash provided by financing activities 3,419,174 9,424,943 Effect of exchange rate changes on cash and cash equivalents (related to discontinued operations) - 291,364 Net (decrease) increase in cash and cash equivalents (380,091 ) 815,675 Cash and cash equivalents at beginning of period: 976,673 1,108,642 Cash and cash equivalents at end of period: $ 596,582 $ 1,924,317 Supplemental disclosures of cash flow information: Cash paid during the period for interest $ 619,524 $ 900,121 Supplemental disclosures of non-cash investing and financing activities: Purchases of property and equipment included in accounts payable $ 163,432 $ 220,414 Net liabilities acquired in NST acquisition, excluding cash $ - $ 958,490 See accompanying notes to unaudited condensed consolidated financial statements. INCENTRA SOLUTIONS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. ORGANIZATION Incentra Solutions, Inc. (which is referred to herein together with its subsidiaries as "we", "us" or "our") was organized and incorporated in the state of Nevada. Our common stock trades on the Over-the-Counter Bulletin Board under the trading symbol "ICNS." In 2005 and 2006, we completed four acquisitions: on February 18, 2005, we acquired Incentra of CA, Inc., formerly known as STAR Solutions of Delaware, Inc., a privately-held Delaware corporation ("Incentra of CA "); on March 30, 2005, we acquired PWI Technologies, Inc. (Incentra NW), a privately-held Washington corporation; on April 13, 2006, we acquired Network System Technologies, Inc., a privately-held Illinois corporation (Incentra MW); and on September 5, 2006, we acquired Tactix, Inc., a privately-held Oregon corporation (Tactix). We have included the results of operations for the four acquisitions in our consolidated financial statements since their acquisition dates. On July 31, 2006, we completed the sale of substantially all of the assets of Front Porch Digital, Inc. (Front Porch). The sale included all of the outstanding capital stock of our wholly-owned subsidiary in France, Front Porch Digital International, S.A.S. Front Porch provided archive solutions to broadcasters and media companies. See Note 3 of Notes to Unaudited Condensed Consolidated Financial Statements for additional information. We market our complete storage solutions to service providers and enterprise clients under the trade name Incentra Solutions. All of our subsidiaries offer comprehensive storage services, including professional services, hardware/software procurement and resale, financing solutions, maintenance support services (first call) for third-party hardware and software maintenance, managed storage solutions, software and remote monitoring and management services. We focus on providing data protection solutions and services that ensure that our customers' data is backed-up and recoverable and that meet internal data retention compliance policies. Our remote monitoring and management services are delivered from our Storage Network Operations Center, which monitors and manages a multitude of diverse storage infrastructures on a 24x7 basis throughout the United States and Western Europe. Solutions are sold primarily to enterprise customers in the financial services, government, hospitality, retail, security, healthcare and manufacturing sectors. Our customers are primarily located in North America, Western Europe and Japan. We deliver these services utilizing our proprietary GridWorks Operations Support System, which enables automated remote monitoring and management of complete storage infrastructures and back-up applications. We provide outsourcing solutions for customer data protection needs under long-term contracts. Customers pay on a monthly basis for storage services based on the number of assets managed and/or the volume of storage assets utilized. Basis of Presentation Our consolidated financial statements include our accounts and those of our wholly-owned subsidiaries. The operations of Front Porch are presented retroactively for 2006 as discontinued operations. All significant intercompany items have been eliminated in consolidation. Certain amounts from the prior period have been reclassified to conform to the current period presentation. The accompanying unaudited condensed consolidated financial statements have been prepared by us in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC"). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such regulations. The unaudited condensed consolidated financial statements reflect all adjustments and disclosures that are, in the opinion of management, necessary for a fair presentation. Except as described above, all such adjustments are of a normal recurring nature. The results for the six-months ended June 30, 2007 are not necessarily indicative of the results expected for the year ending December 31, 2007.
